Title: From George Washington to William Churchill Houston, 20 January 1780
From: Washington, George
To: Houston, William Churchill


          
            Sir
            Head Quarters Morris Town 20th January 1780.
          
          I have been honored with yours of the 14th with the Act of Congress to which it refers.
          As Congress in their instructions to me have not determined whether the settlement and payment of the accounts of the troops of Convention shall be previous to, or be any ways involved in the subject of the proposed negociation—I have taken the liberty, in consequence of your letter, to request their explicit determination upon that head, before I appointed Commissioners for that purpose.
          I should be happy to afford the Board any assistance in procuring the adjustment and payment of accounts of such magnitude and of so much consequence to the public: But I really do not know an Officer of the Army sufficiently versed in the affairs of the Quarter Master’s and Commissary’s departments to undertake the settlement of those accounts in conjunction with the Gentleman who you may think proper to empower. perhaps one of the Asst Quarter Masters General might be best acquainted with the mode of stating and liquidating the several accounts at present in dispute.
        